Citation Nr: 1017756	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-31 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability to include depression and anxiety.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable rating for 
pseudofolliculitis barbae prior to September 2, 2008, and for 
a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to July 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and January 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The April 2007 
rating decision denied service connection for headaches and 
found that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
anxiety neurosis (claimed as nervousness and stress).  The 
January 2009 rating decision granted an increased evaluation 
of 10 percent disabling for pseudofolliculitis barbae, 
effective November 24, 2008.  A subsequent September 2009 
rating decision provided an earlier effective date of 
September 2, 2008 for the 10 percent increased rating.

The Veteran appeared at personal hearings in February 2009 
and February 2010 before the undersigned Veterans Law Judge 
sitting in North Little Rock, Arkansas.  Transcripts of both 
hearings are contained in the record.

The  issues of service connection for Athlete 's Foot and 
service connection for a toenail disorder have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.

A January 2009 rating action awarded the Veteran a 10 percent 
rating for pseudofolliculitis barbae, effective November 24, 
2008.  The Veteran appealed both the rating and the effective 
date of the award.  A September 2009 rating decision provided 
an earlier effective date of September 2, 2008 for the 
Veteran's 10 percent rating increase for his 
pseudofolliculitis barbae.  The effective date provided was 
noted by the RO to be the date the Veteran filed his claim 
for an increased rating.  This date is incorrect.  On review 
of the claims file the Board notes that the Veteran's claim 
for an increased rating appears to have been received by the 
RO on April 21, 2008.  On remand, the RO/AMC should 
reevaluate the assigned effective date for the 10 percent 
rating. claim for an earlier effective date.

During the Veteran's February 2009 hearing, he testified that 
he was receiving social security disability benefits due to 
his anxiety and his headaches.  He also stated that he 
underwent a psychiatric evaluation in conjunction with his 
benefits approval by the Social Security Administration 
(SSA).  

In his February 2010 hearing, the Veteran testified that he 
was receiving SSA disability benefits due to his anxiety and 
depression.  He stated he was granted disability benefits in 
December 2008.  While the claims file contains a mental 
diagnostic evaluation performed in conjunction with a 
disability determination for SSA, the entirety of the records 
pertaining to the award of such benefits by SSA have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
reviewing this claim.  As the Court of Appeals for Veterans 
Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
Thus, the RO/AMC must request complete copies of the SSA 
records utilized in awarding him disability benefits.  If the 
RO/AMC is unable to obtain any of the above records, or after 
continued efforts to obtain any of the above records it is 
concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
Veteran should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

The Veteran was afforded a VA skin examination in November 
2008.  During the physical examination the physician noted 
that the Veteran had hyperpigmented papules in the neck area 
and a full beard.  It was remarked that three percent of his 
full body surface area was affected and that five percent of 
his exposed body surface area was affect by his 
pseudofolliculitis barbae.  During his February 2010 hearing 
the Veteran testified that his skin disorder had migrated 
from his face down his neck and chest.  He contended that his 
skin disorder covered 40 percent of his body and he stated 
that the VA examiner did not have him remove his shirt or 
lift his arms.  As the examiner only noted the 
pseudofolliculitis barbae on the Veteran's face during the 
physical examination, and the Veteran claims a full body 
examination was not conducted, the Veteran should be afforded 
an additional VA skin examination, to include an examination 
of all portions of his body that the Veteran maintains are 
affected by the skin disease.

The claims file contains service treatment records which 
contain complaints of and treatment for headaches in 1976.  
VA treatment records show a diagnosis of chronic headaches.  
The Veteran has testified that he has suffered from headaches 
continuously from service, and additionally, that his 
headaches, depression, insomnia, and pseudofolliculitis 
barbae are all intertwined.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination or opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In light of the cumulative 
record, including the Veteran's statements, the Board has 
determined that an additional medical opinion is needed to 
determine the etiology of his headaches; including whether 
the headaches were incurred in or aggravated by active 
service, or are secondary to his pseudofolliculitis barbae.

In March 2010 the Veteran submitted additional evidence in 
the form of VA treatment records, without a waiver of RO 
approval.  During his February 2010 testimony, the Veteran 
also remarked that he received ongoing treatment through VA 
facilities in Little Rock and North Little Rock, Arkansas.  
Those medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)  On remand the 
additional evidence provided, along with any additional 
records obtained by the RO/AMC should be considered during 
reconsideration of the claims.  The RO/AMC should note that 
during his February 2010 testimony the Veteran contended that 
his depression and headaches were secondary to his service-
connected pseudofolliculitis barbae, and on remand this 
additional theory of entitlement should be addressed, and 
VCAA notice should be provided to the Veteran concerning the 
theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002), including 
notification to the Veteran addressing the 
evidence necessary to complete a claim for 
secondary service connection.

2.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
records received by the AMC/RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  The Veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, 
who provided evaluation and/or treatment 
pertinent the claims on appeal.  Of 
particular interest are records from the 
VA facilities in Little Rock and North 
Little Rock, Arkansas, since October 
2008, to include continued treatment for 
his skin disorder and any treatment 
records from VA facilities in San Diego 
or La Hoya, California from the 1970s and 
1980s that are not currently contained in 
the claims file.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for VA skin 
diseases and scars examinations, to 
evaluate his pseudofolliculitis barbae, 
at a VA medical facility.  All indicated 
tests and studies are to be performed, 
and a comprehensive history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examiner should set 
forth all examination findings, along 
with a complete rationale for any 
conclusions reached.

The skin diseases examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Skin 
Diseases (Other than Scars).  The 
examination must respond to the 
instructions contained therein.  The 
examiner should be sure to include 
physical examination of all areas the 
Veteran claims are affected by his skin 
disorder.

5.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his headaches.  His claims 
folder must be made available for the 
physician's review prior to the entry of 
any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

a) Is it at least as likely as not (50 
percent probability or greater) that the 
claimed headaches are related to the 
Veteran's service or were incurred in 
service?

b) If not related to service, are the 
claimed headaches caused or aggravated 
(i.e., worsened beyond its natural 
progression) by the service connected 
pseudofolliculitis barbae?  If so, the 
physician should attempt to objectively 
quantify the degree of aggravation above 
and beyond the level of impairment had no 
aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in 
the report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  The AMC/RO should review the claims 
file regarding the earlier effective date 
issued in the September 2009 rating 
decision, to determine the date the 
increased rating claim was filed and take 
the appropriate steps to determine 
whether the correct effective date for a 
10 percent rating was assigned.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The AMC/RO should 
evaluate the claims based on all theories 
of entitlement presented by the Veteran.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

